



Exhibit 10.2

Resolution of Board of Directors, June 5, 2015, establishing compensation for
non-management directors
    
*************    


NOW, THEREFORE, LET IT BE RESOLVED, That the non-management Board member
compensation structure set forth in Exhibit A is hereby approved, effective
November 1, 2015.
EXHIBIT A




Piedmont Director Compensation Structure
Pay Component
Amount
Annual Board Retainer
$60,000*
Board Meeting Fee
Eliminated
Committee Meeting Fee
Eliminated
Annual Independent Lead Director Retainer
$17,500*
Annual Committee Chair Retainers
Audit: $15,000*
Benefits: $5,000*
Compensation: $9,375*
Directors & Corporate
Governance: $9,375*
Finance &
Enterprise Risk: $9,375*
Annual Equity Grant
$110,000



*Inclusive of the 25% stock match assuming the Director takes all of his or her
retainers and attendance fees in the Company’s Dividend Reinvestment and Stock
Purchase Plan.





1

